___________

                                     No. 96-2658
                                     ___________


Patrick J. Melius,                       *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of Minnesota.
Frank W. Wood,                           *
                                         *         [UNPUBLISHED]
              Appellee.                  *

                                     __________

                      Submitted:     January 7, 1997

                            Filed:   January 10, 1997
                                     __________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                     ___________


PER CURIAM.


     Patrick J. Melius appeals the district court's1 dismissal without
prejudice of his 42 U.S.C. § 1983 action pursuant to Federal Rule of Civil
Procedure 12(b)(6).       Having carefully reviewed the record and the parties'
briefs, we conclude that the district court's dismissal was correct.
Accordingly, we affirm.       See 8th Cir. R. 47B.




     1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota, adopting the report and recommendation
of the Honorable Jonathan G. Lebedoff, United States Magistrate
Judge for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-